Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0247750 A1 to Kuroda et al. in view of FINAL FANTASY XIV as evidenced by “How to skip cutscenes in FFXIV”, published by Zachary Matus on YOUTUBE Feb. 22, 2015.
	Re claim 1, Kuroda teaches an information processing program that is executed at a terminal device that executes effect rendering for outputting video and audio, (Abstract, a multiplayer battle type video game that also includes a movie played for each player before a battle begins (i.e. a cutscene). Fig. 1 diagrams an illustrative system comprising a plurality of video game apparatuses 100 communicatively coupled with a game server apparatus 200 over a network 151. Each game apparatus 100 comprises a graphics processor 111 that outputs rendered video to a display device 121 and outputs sound at 125 from a sound processor 109. The operation of the sound processor and graphics processor is further described in [0032]-[0033] and [0038] for enabling a video game.)
 	the information processing program causing the execution of: 
	a first obtaining unit that obtains video data and audio data during an execution of a computer game, the audio data corresponding to a portion of an audio signal in the computer game, [0032]-[0033], [0038], [0044] describes that, before a battle is fought, there is an intermission period during which a dynamic movie is played, to be watched by each player.
	a second obtaining unit that obtains, during the execution of the computer game. skip point information indicating skip points for the effect rendering and skip arrival point information indicating a skip arrival point for the effect rendering: ([0007], each client device is permitted to freely skip a pre-battle movie, i.e. cutscene, conditioned on the receipt of player skip input. [0045], each player may stop playing back or skip a pre-battle movie by operating input device 163 before the period assigned to the movie elapses. [0065] describes that once a Movie ON flag is update to 1 and information for playing back a move on each video game apparatus is transmitted, the server apparatus can receive information indicating that an input on skipping has been input from each video game apparatus or whether a movie has been played back to the end. Fig. 7B diagrams a battle routine executed by each gaming apparatus, which includes, at S203 and S203, Movie-On Flag ON? If yes, Start Movie. If at the start of or during the movie, a skip input is received at S205, the Movie-On Flag is turned off at S209 and the player advances to receive battle standby information. The Examiner is interpreting "Start Movie" S204 as a skip point because it is only at or after this point in the Battle Routine that the Skip Input S205 becomes active. And the Examiner is interpreting S209, Movie-On Flag off as a skip arrival point because this is the step in the battle routine where any player who chooses to skip a portion or all of the movie will land, and proceed to battle standby processing. This battle standby processing includes accompanying A/V rendering of players waiting on a battlefield as further disclosed in [0045], which describes that, 'The player character of a player who performs an operation to skip the movie is placed on the battle field before those of players who have not yet stopped playing back the movie. [...] The display screen 122 of the video game apparatus 100 which has skipped the movie shows how individual player characters are placed on the battle field) 
	a skip-operation accepting unit that accepts a skip operation based on a player input within the execution of the computer game, wherein the skip operation is for skipping the effect rendering; (Fig. 7B, Skip Input? Yes at S205, Transmit Skip Input Information S206, [0045], 'Each player may stop playing back the movie by operating the input device 163 before the given period elapses. The termination of the playback of a movie without waiting for the elapse of the given period is called skipping a movie.')
	and an effect-rendering control unit that: controls the effect rendering during the execution of the computer game by skipping the video data to a predetermined point based on the skip operation to resume the output of the video from that point, ([0045]-[0047] and [0055] describe that scene rendering for the video game skips to a battle field scene for any players who choose to skip the pre-battle movie.) and 
	Although Kuroda teaches the same inventive concept substantially as claimed including that a MMORPG video game comprising video and audio rendering comprises a pre-battle movie that can be selectively skipped by players once processing for the movie has begun (skip point), which causes them to arrive at a rendered battlefield scene in the game (skip arrival point), Kuroda is silent as to whether if, in response to a timing of accepting the skip operation does not coincide with the skip point, waits until the skip point after the timing and then skipping to  the skip arrival point associated with the skip point, based on the skip operation, to resume the output of the audio from the skip arrival point.
	FINAL FANTASY XIV (FFXIV) is an analogous MMORPG game with audio and video rendered game scenes that, like Kuroda, enables players to selectively skip video cutscenes. "How to skip cutscenes in FFXIV" is a player demonstration that shows how a player can, from within a game world UI, call up the System menu, select the General tab, and turn cutscene skipping options on to skip playback of previously viewed cutscenes or housing cutscenes. This is equivalent to a teaching of enabling a player at some arbitrary point in time during execution of the game (as shown at timestamps 0:05-0:16 on pp. 1-4 of the screen shots provided in the NPL "How to skip cutscenes in FFXIV" reference, the player is located somewhere in the virtual world of the game indicated on the map) to designate to skip future occurrences of cutscenes that have not yet occurred - for example, the next time a previously viewed scenario cutscene occurs, it will be skipped automatically. In other words, the time at which a player chooses to turn 'skip playback of previously viewed scenario cutscenes' on p. 5/8 of the NPL reference How to skip cutscenes in FFXIV represents a timing that does not coincide with a skip point (no cutscene is shown as being played at this time). The next time a scenario cutscene is to be played (a skip point), it will be automatically skipped, to some skip arrival point in the game. See also the NPL reference of "How can I skip cutscenes I've already seen?" which describes the same feature of the same FFXIV game - on p. 1/3 of this reference, it is noted that, 'From the main menu, select System and open the Character Configuration menu, then select the Control Settings tab from the column on the left. Under General, there are several options that allow you to skip cutscenes you have viewed previously. This can be helpful for players who wish to skip immediately to the beginning of boss battles' (emphasis added)
	It would have been obvious to one having ordinary skill in the art a time of the invention that Kuroda could have enabled players to pre-configure their user interface to skip subsequent occurrences of cutscene videos, including those prior to boss battles, as taught by FFXIV without causing any unexpected results. The motivation to do so would be to save experienced players time from having to manually make cutscene skip requests each time cutscene videos they have already seen in previous plays of the game occur. 
Re claim 2, refer again to Fig. 7B, Battle start information received? S201 if yes, Movie information received? S202 if yes, Movie-On Flag on S203, Start Movie S204. It is at this time a skip point wherein a skip input at S205 can be receive is reached.
	Re claims 3-4, refer to the rejection of claim 1.
	Re claim 6, [0005] of Kuroda further discloses that it was known in the prior art to account for time delays that would otherwise cause inconsistent progress in video games. It would have been further obvious that the system and method of Kuroda in view of FFXIV could have synchronized to correct for existing delays before a skip feature is used, to predictably prevent players from arriving at a skip arrival point (battle start time) at different times which would make the battle standby rendering appear cumbersome.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of FFXIV and further in view of US 2019/0168117 A1 to Miyazaki et al.
Re claim 5, Although Kuroda in view of FFXIV teaches the same inventive concept substantially as claimed, Kuroda does not go into detail as to what input means his MMO gaming system uses and thus lacks mention of touchscreen input. Miyazaki is an analogous action/battle type video gaming reference that teaches it was known in the art for input means to include a touch screen accepting input on a display by the user, see [0037]. It would have been obvious to one having ordinary skill in the art at the time of the invention that Kuroda in view of FFXIV could have used touch screen inputs to progress a battle type game without causing any unexpected results and for the predictable advantage of adapting an existing game to mobile phones.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715